NUMBER 13-19-00235-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

QUENTIN RIOS,                                                              Appellant,

                                          v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 319th District Court
                   of Nueces County, Texas.
____________________________________________________________

                           ORDER ABATING APPEAL
  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                         Order Per Curiam

      This matter is before the Court because the reporter’s record has not been filed.

The clerk’s record was filed on July 12, 2019. A supplemental clerk’s record contains an

order appointing new counsel on September 24, 2019. On November 4, 2019, the Clerk

of the Court notified appellant’s newly appointed counsel she had failed to request the

reporter’s record and requested that she forward proof of compliance to the Court within
ten days. Counsel has failed to file a response and the reporter’s record has not been

filed.

         This situation requires us to effectuate our responsibility to avoid further delay and

to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(2). Accordingly, this appeal

is ABATED and the cause REMANDED to the trial court.

         Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine: (1) whether appellant desires to prosecute this

appeal; (2) whether appellant is indigent; (3) whether appellant is entitled to a free

appellate record and appointed counsel due to his indigency; and (4) what steps are

necessary to ensure the prompt preparation of a complete reporter’s record, and shall

enter any orders required to avoid further delay and to preserve the parties’ rights.

         The trial court shall prepare and file its findings and recommendations, together

with any orders it may enter regarding the aforementioned issues, to be included in a

supplemental clerk's record. Furthermore, the trial court shall cause a supplemental

reporter's record of any proceedings to be prepared. The supplemental clerk's record

and supplemental reporter's record, if any, shall be filed with the Clerk of this Court within

thirty days from the date of this order.

         IT IS SO ORDERED.

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of November, 2019.


                                               2